                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


  UNITED STATES OF AMERICA,                                     CASE NO. 4:19cr3106
                   Plaintiff,

           vs.
                                                                W AIYER OF PERSONAL
4{_1ttBvuD f#.JJ1s- L-,~                                    APPEARANCE AT ARRAIGNMENT
                                                                     AND ORDER
                           Defendant.

          Pursuant to Federal Rule of Criminal Procedure 1O(b), the defendant hereby waives
  personal appearance at the anaignment on the charge[s] currently pending against the defendant
  in this court.
          (1)      The defendant affirms receiving a copy of the Choose an item.;
          (2)      The defendant understands the right to appear personally before the Court for an
  airnignment on the charge[s], and voluntarily waives that right; and
          (3)      The defendant pleads not guilty to all counts of the Choose an item ..


                                                           /c.7 /J/lY
                                                        Date
  Defu~~
        ~&-
  Attorney for Defendant                                Date        /   /


                                                ORDER
          IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
 plea to all counts is entered on record with the Clerk of Court.


                    4th_ day of _October
         DATED this _             _ _ _ _ _ , 20_19.

                                                        BY THE COURT:


                                                          ~~-
                                                        MA~TEJDGE
                                                        UNITED STATES DISTRICT COURT
